Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 1 of 14




                               EXHIBIT 2
                                                                                       2&66HDUFK
  Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 2 of 14

                                    ¦  · !/.7· ,·!·.· !/,.-
                                    ,47·,/4

                                                                          &RQWDFW8V     0\$FFRXQW
                                                                                                            

           &,9,/)$0,/<$1'352%$7(&2857621/,1(6<67(0

              %$&.
            b£%$&.
            b


                 52*(/,25,9(52$/(0$196$ -*(1(5$/&2175$&7256&253(7$/


                                    /RFDO&DVH1XPEHU      &$                                           )LOLQJ'DWH   

                                    6WDWH&DVH1XPEHU      &$                                   -XGLFLDO6HFWLRQ   &$

                                 &RQVROLGDWHG&DVH1R     1$                                                           &DVH7\SH   %XVLQHVV7UDQVDFWLRQV

                                            &DVH6WDWXV    23(1




                 Ä£3DUWLHV                                                                                                                       7RWDO2I3DUWLHV   ~

             3DUW\'HVFULSWLRQ               3DUW\1DPH                                        $WWRUQH\,QIRUPDWLRQ                             2WKHU$WWRUQH\ 6

             3ODLQWLII                       5LYHUR$OHPDQ5RJHOLR                            %£ %DU1XPEHU 
                                                                                               1£ $WWRUQH\1DPH 3ROORFN%ULDQ+

             'HIHQGDQW                       $ -*(1(5$/&2175$&7256&253

             'HIHQGDQW                       *8(55(520,*8(/$6U

             'HIHQGDQW                       *8(55(520,*8(/$-U



                 å£+HDULQJ'HWDLOV                                                                                                             7RWDO2I+HDULQJV    ~

             +HDULQJ'DWH
             +HDULQJ 'DWH                      +HDULQJ7LPH
                                               +HDULQJ 7LPH                 +HDULQJ&RGH
                                                                            +HDULQJ &RGH                    'HVFULSWLRQ                +HDULQJ/RFDWLRQ
                                                                                                                                       +HDULQJ /RFDWLRQ



                 ±£'RFNHWV                                                                                                                      7RWDO2I'RFNHWV    ~

                                                                        'RFNHW         (YHQW
             £           £   1XPEHU        'DWH            %RRN3DJH    (QWU\          7\SH     &RPPHQWV

                                                             5HFHLSW       (YHQW    5(&(,37$073$,'1$0(32//2&.%5,$1+1
                                                                                                .(1'$//'567(0,$0,)/&200(17$//2&$7,21
                                                                                                &2'(48$17,7<81,7$02817&,5&8,7),/,1*)((
                                                                                                7(1'(57<3((),/,1*$&+7(1'(5$07

                                                             5HTXHVW        (YHQW
                  Ŗ                                                     IRU
                                                                        3URGXFWLRQ

                                                             &RPSODLQW      (YHQW
                  Ŗ

                                                             &LYLO&RYHU    (YHQW
                  Ŗ                                                     6KHHW
                                                                        &ODLP
                                                                        $PRXQW



              %$&.
              %$&.
            b£%$&.
            b
           3OHDVHEHDGYLVHG

KWWSVZZZPLDPLGDGHFOHUNFRPRFV6HDUFKDVS[                                                                                                                            
                                                                                         2&66HDUFK
  Case   1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 3 of 14
    7KH&OHUN·V2IILFHPDNHVHYHU\HIIRUWWRHQVXUHWKHDFFXUDF\RIWKHIROORZLQJLQIRUPDWLRQKRZHYHULWPDNHVQRZDUUDQWLHVRUUHSUHVHQWDWLRQVZKDWVRHYHUUHJDUGLQJWKH
           FRPSOHWHQHVVDFFXUDF\RUWLPHOLQHVVRIVXFKLQIRUPDWLRQDQGGDWD,QIRUPDWLRQRQWKLVZHEVLWHKDVEHHQSRVWHGZLWKWKHLQWHQWWKDWLWEHUHDGLO\DYDLODEOHIRUSHUVRQDO
           DQGSXEOLFQRQFRPPHUFLDO HGXFDWLRQDO XVHDQGWRSURYLGHWKHSXEOLFZLWKGLUHFWRQOLQHDFFHVVWRLQIRUPDWLRQLQWKH0LDPL'DGH&OHUN·V2IILFHLQIRUPDWLRQV\VWHPV
           2WKHUWKDQPDNLQJOLPLWHGFRSLHVRIWKLVZHEVLWH VFRQWHQW\RXPD\QRWUHSURGXFHUHWUDQVPLWUHGLVWULEXWHXSORDGRUSRVWDQ\SDUWRIWKLVZHEVLWHLQFOXGLQJWKH
           FRQWHQWVWKHUHRILQDQ\IRUPRUE\DQ\PHDQVRUVWRUHLWLQDQ\LQIRUPDWLRQVWRUDJHDQGUHWULHYDOV\VWHPZLWKRXWSULRUZULWWHQSHUPLVVLRQIURPWKH0LDPL'DGH&OHUN·V
           2IILFH

           ,I\RXDUHLQWHUHVWHGLQREWDLQLQJSHUPLVVLRQWRUHSURGXFHUHWUDQVPLWRUVWRUHDQ\SDUWRIWKLVZHEVLWHEH\RQGWKDWZKLFK\RXPD\XVHIRUSHUVRQDOXVHDVGHILQHG
           DERYHYLVLWRXU:HE$3,6HUYLFHV<RXFDQUHYLHZWKHFRPSOHWH0LDPL'DGH&RXQW\'LVFODLPHU



                                                                                           *HQHUDO
                                                                                        2QOLQH&DVH+RPH


                                                                                 &LYLO)DPLO\&RXUWV,QIRUPDWLRQ

                                                                                               /RJLQ



                                                                                   +HOSDQG6XSSRUW
                                                                                           &OHUN V+RPH

                                                                                        3ULYDF\6WDWHPHQW


                                                                                           $'$1RWLFH


                                                                                            'LVFODLPHU

                                                                                            &RQWDFW8V


                                                                                             $ERXW8V




                                                                                  ,47·,/4
                                                                                     0LDPL'DGH&RXQW\
                                                                                      &OHUNRIWKH&RXUWV

                                                                                     :)ODJOHU6WUHHW
                                                                                     0LDPL)ORULGD

                                                                                        


                                                                        &OHUNRIWKH&RXUWV$OOULJKWVUHVHUYHG




KWWSVZZZPLDPLGDGHFOHUNFRPRFV6HDUFKDVS[                                                                                                                                       
FilingCase 1:20-cv-22723-MGC
      # 108186545               Document
                    E-Filed 06/01/2020   1-2 Entered
                                       11:43:05 AM on FLSD Docket 07/01/2020 Page 4 of 14


                            IN THE ELEVENTH JUDICIAL CIRCUIT COURT
                             IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ROGELIO RIVERO ALEMAN,                              CIRCUIT CIVIL DIVISION

               Plaintiff,                                   CASE NO.: 2020-011498-CA-01

        vs.

        A & J GENERAL CONTRACTORS CORP.,
        MIGUEL A. GUERRERO, SR., and
        MIGUEL A. GUERRERO, JR.,

              Defendants.
        ______________________________/

              PLAINTIFF’S FIRST REQUESTS FOR PRODUCTION TO DEFENDANT

              Plaintiff, Rogelio Rivero Aleman, through his undersigned counsel and pursuant to Fla. R.

        Civ. P. 1.280, 1.350 and other applicable rules and laws, requests that Defendants, A & J

        General Contractors Corp., Miguel A. Guerrero, Sr., and Miguel A. Guerrero, Jr., produce the

        following documents and materials at the office of the undersigned within 45 days of the service

        of the Summons and Complaint days:

                                              INSTRUCTIONS

                1.     All documents are to be produced as they are kept in the ordinary course of
        business or shall be organized and labeled without permanently marking the item produced so as
        to correspond with the categories of each numbered request hereof.

               2.     Each draft, final document, original, reproduction and each signed and unsigned
        document and every additional copy of such document where such copy contains any
        commentary, note, notation or other change whatsoever that does not appear in the original or
        on the copy of the same document produced shall be deemed and considered to constitute a
        separate document.

              3.      If any of the documents encompasses by the attached request for production of
        documents is/are deemed by you to be privileged, furnish all non-privileged documents.

                4.    If you fail to produce or otherwise withhold from production any documents
        because you have deemed same to be covered by a privilege, provide the following information
        for each document withheld:
                                                       

                            7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                      TEL 305.230.4884 FAX 305.230.4844
                                            www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 5 of 14




                  (a)     The nature of the privilege claimed;
                  (b)     The name and capacity of the person(s) who prepared the document;
                  (c)     The date, if any, borne on the document;
                  (d)     A brief description of its subject matter and physical date;
                  (e)     The source of the factual information from which such document was
                          prepared;
                  (f)     The name and capacity of all addresses of recipients of the original or
                          copies thereof.

          5.      When appropriate, the singular form of the word should be interpreted in the
   plural as may be necessary to bring within the scope hereof any documents which might
   otherwise be construed to be outside the scope hereof.

                                            DEFINITIONS

           A.     All references to any Person (as defined below) includes his/her/its employees,
   agents, servants, subsidiaries, parent company, affiliated company and any other person or entity
   or representative (as defined below) acting or purporting to act on behalf or under its/his/her
   control.

           B.     "You", "Your" refers to the Person (as described below) to whom this request is
   addressed, including his/her/its employees, agents, subcontractors, servants, subsidiaries, parent
   company, affiliated company and any other person or entity or representative (as defined below)
   acting or purporting to act on behalf or under its/his/her control.

          C.      "Person" means any natural individual in any capacity whatsoever or any entity or
   organization, including divisions, departments, and other units herein, and shall include, but not
   limited to, public or private corporations, partnerships, joint ventures, voluntary or
   unincorporated associations, organizations, proprietorships, trusts, estates, governmental
   agencies, commissions, bureaus, or departments and the agents, servants and employees of same.

        D. "Materials" shall mean all "Documents", "Writings", "Agreements", and
   "Communications" as those terms are defined herein.

           E.     "Document(s)" or "Writing(s)" shall be deemed to be every record of every type,
   and is used in the broadest sense and includes any medium upon which intelligence or
   information can be recorded and further includes, but is not limited to all originals, nonidentical
   copies and drafts of the following items whether printed, handwritten, typed recorded or stored
   on any electromagnetic storage device, or reproduced by hand, including without limitation
   correspondence, memoranda, invoices, receipts, records, ledger cards or other account records,
   vouchers, checks, shoporders, diary, calendar instruction, summaries of personal conversations or
   interviews, minutes or records of meetings or conferences, transcripts, opinions or reports of
   consultants, projections, drafts, contract agreements, confirmations, statistical statements, studies
   telegrams, telexes, books, note reports, logs, diaries, tape recordings, video cassettes and date
   compilations from information can be obtained, charts, photographs, notebooks, drawings, plans,
                                                    

                        7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 6 of 14



   printed material of any kind, charts and interoffice communications, and any other writing of
   whatever description, including but not limited to any information contained in any computer or
   represented by a computer program, signed or unsigned, regardless of whether approved, signed
   sent, received, redrafted or executed, study, work paper, handwritten, tape, photograph,
   microfilm, data sheet, date processing card, or any other written, recorded, transcribed, punched,
   taped filmed, or graphic matter, however produced or reproduced.

          F.     "Agreement" shall mean all agreements, contracts, undertakings or other
   arrangements, whether oral, written, non-final, enforceable, superseded or modified by
   subsequent agreements.

           G.      "Communication" means any oral or written statement, dialog, colloquy,
   discussion or conversation and also means any transfer of thoughts or ideas between persons by
   means of documents and includes any transfers of data from one location to another by
   electronic or similar means.

           H.     "Representative" means any and all agents, employees, servants, officers,
   directors, attorneys or other persons acting or purporting to act on behalf of the person,
   corporation or entity in question.

           I.      "Evidencing" means having a tendency to show, prove or disprove.

           J.      "With Respect to Documents" the term "identify" means I) state the author or
   writer thereof and the parties thereto; ii) state its title and identifying date; iii) state the date of the
   document or if no date, state the exact nature and substance thereof; iv) identify each person
   having possession, care, custody or control of the original and copies therefor; and v) if such
   document was, but no longer is in your possession or subject to your control, state what
   disposition was made of it and who is in control of same.

          K.       With Respect To "Person" the term "Identify" means: I) state the person as
   defined in Definition "C"; ii) state the person's business address; iii) state the person's residence
   address; iv) state the person's business telephone number; and v) state the person's residential
   telephone number.

          L.      "Employment" shall include not only full time salaried retention but also the
   performance of services of any type, whether compensated or not, including, but not limited to,
   formal or informal advisory and consulting services.

          M.      The words "and" and "or" as used herein shall be construed either disjunctively or
   conjunctively as required by the context to bring the scope of these interrogatories any answer
   that might be deemed outside their scope by other construction.

          N.     "Control" means in your possession, custody or control or under your direction
   and includes in the possession, custody or control of those under the direction of you or your
   employees, subordinates, counsel, accountant, consultant, expert, parent or affiliated corporation
   and any other person purporting to act on your behalf.
                                                        

                         7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 7 of 14




          O.      "Relate to" or "Relating to" shall mean directly or indirectly, refer to reflect,
   describe, pertain to, arise out of or in connection with, or in any way legally, logically or factually
   be connected with the matter discussed.

           P.     "Ownership Interest" shall mean an interest whether owned or possessed, vested
   or contingent, and whether title is held legally in your name, spouse's name or children's name,
   or parent, subsidiary or other related company and shall include beneficial interest or interest
   held through any trust in your family's or business entity's name.

          Q.      "Including" shall mean including but not limited to.

          R.      "Defendants" shall mean the above-named Defendants in this action.

          S.      "Plaintiff" shall mean the above-named Plaintiff in this action.




                                                     

                        7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 8 of 14



               PLAINTIFF’S FIRST SET OF REQUEST FOR PRODUCTION

   1)    All personnel files you maintained for Plaintiff, including all documents executed and/or

          provided to him from interviewing, applying, hiring, up through today.

   2)    All documents concerning monies paid, advanced, loaned, or otherwise provided to

          Plaintiff during the three years prior to the filing of the Complaint in this action.

   3)    All documents provided by/for Defendants to Plaintiff concerning his working for

          Defendant from January 1, 2014 to the present.

   4)    All receipts relating to cash payments made to Plaintiff by or for Defendants from January

          1, 2014 to the present.

   5)    All time sheets and time records used to determine and/or document the days, hours, and

          times that Plaintiff worked for Defendants from January 1, 2014 to the present.

   6)    All correspondence, written statements, notes of conversations, memoranda, and other

          documents concerning oral or written communications between you and Plaintiff from

          January 1, 2014 to the present.

   7)    All documents in your possession, custody, and/or control that were written and/or

          signed by Plaintiff regarding any issue in this lawsuit.

   8)    All documents reflecting the job performance of Plaintiff from January 1, 2014 to the

          present.

   9)    Every form W-4, 1099, W-2, W-4, I-9, application, written work agreement, written pay

          agreement, written disclosure statement, and other employment-related document

          concerning Plaintiff.

   10)   All documents that Defendants sent to or received from the U.S. Department of Labor

          (“USDOL”) for the period during the past five (5) years.

                                                     

                       7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 9 of 14



   11)   All documents that explain the meaning of any codes, shorthand, untitled columns of

          data fields, or other data presentation conventions used in the documents that Defendant

          produced in this litigation.

   12)   All documents concerning investigations of Defendants by the U.S. Department of Labor,

          any state employment service, or any other agency of state, federal, or local government,

          concerning compliance with laws concerning the payment of wages to employees past 3

          years.

   13)   If you or your agents or employers have made a settlement, deal, agreement, or

          arrangement of any kind with a person or party of their attorney, including an insurance

          policy, concerning or that would apply to this case (including the resolution of any claim

          brought against you pursuant to the Fair Labor Standards Act), please produce a copy of

          such settlement, deal, agreement, or arrangement. This request includes, but is not

          limited to, an arrangement to indemnify another party or to pay any attorney’s fees or

          expenses of any party, and also an arrangement for another person or entity to indemnify

          you or pay any of your attorney’s fees or expenses.

   14)   All correspondence or other communications and documents whatsoever exchanged

          between you and each person whom you may call as an expert witness.

   15)   All documents that have been made or prepared by an expert whom you may call to

          testify as a witness in this case.

   16)   All documents that state the subject matter on which any expert witness whom you

          expect to call at trial is expected to testify, that have been provided or relied on by any

          such expert, or that state the substance of the facts or opinions to which the expert is

          expected to testify or grounds for each opinion.

                                                   

                        7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 10 of 14



   17)   All statements that were signed or recorded by parties and witnesses and all statements

          that were offered and refused signature by parties and witnesses.

   18)   All documents concerning to the business structure of Defendants for the period from

          January 1, 2014 to the present, including those showing the identity of all persons who

          own or operate the business and all persons who recruit, solicit, hire, employ, furnish, or

          evaluate workers for the business, as well as all persons responsible for accounts

          receivables, accounts payables, and payroll.

   19)   All documents showing Plaintiff’s total earnings for each pay period, the hourly rate or

          piece rate, the hours of employment which had been offered, the hours Plaintiff actually

          worked, the deductions made from the wages, and all other documents utilized to

          determine when Plaintiff started work each day, stopped working for a break, resumed

          working after a break, and ceased working at the end of each day.

   20)   Documents identifying each check/payment sent to Plaintiff and the week or weeks each

          such check was intended to pay for.

   21)   All documents consulted, reviewed, and/or referenced in connection with your providing

          answers/responses to Plaintiff’s Interrogatories.

   22)   All documents identified in your disclosures pursuant to Fed. R. Civ. P. 26.

   23)   All documents identifying and/or describing the job duties of Plaintiff.

   24)   All employee manuals, handbooks, and all memoranda distributed, made available,

          signed by, and/or actually provided to Plaintiff from January 2012 to the present.

   25)   All documents supporting your Answer and Affirmative Defenses to the operative

          Complaint, or otherwise supporting the contention that you are not liable to Plaintiff as

          alleged in the operative Complaint in this case.

                                                   

                       7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 11 of 14



   26)   All documents on which Defendants based their belief that Plaintiff was not entitled to

          overtime wages.

   27)   All documents on which Defendants contend their defenses that they paid Plaintiff for all

          hours worked, including all overtime hours worked.

   28)   Copies of all documents describing the duties that Defendants expected Plaintiff to

          perform.

   29)   Copies of all documents, including electronic materials, in which Defendants billed any

          person or entity for the time expended by Plaintiff from January 1, 2014 to April 20,

          2019.

   30)   All documents and information upon which Defendants relied for their good faith belief

          that, at all material times they, were acting in compliance with the FLSA, including all

          documents reflecting the date each such document and /or piece of information was

          consulted and from where each was received / retrieved.

   31)   All emails exchanged with Plaintiff from January 1, 2014 to the present.

   32)   All text messages exchanged with Plaintiff from January 1, 2014 to the present.

   33)   All documents supporting Defendants’ Affirmative Defenses.

   34)   All policies of insurance that would provide benefits and/or indemnity to Defendants for

          the claim asserted in the operative Complaint and all reservation of rights letters

          regarding same.

   35)   Documents identifying the locations at which Plaintiff performed services on behalf of

          Defendants from January 1, 2014 to April 20, 2019.

   36)   All of the Corporate Defendant’s bank records, including without limitation bank

          statements, cancelled checks, etc., from any and all bank the Corporate Defendant

                                                    

                      7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 12 of 14



          has/had accounts with for during the years 2018, 2019, and 2020.

   37)   Defendants’ 2018, 2019, 2020, and current federal and state tax returns, including all

          attachments, schedules, and supporting documents for all annual and quarterly reports /

          filings.

   38)   A copy of all receipts of whatever kind that reflect the amount of money paid to (or owed

          to) Defendants by their clients for the years 2018, 2019 and 2020. This request also

          includes any receipts with respect to money that was received by Defendant(s) and later

          paid to the state, local or federal government or any subdivision thereof.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed on June 1,

   2020, and served with the Summons and Complaint in this cause.


                                                         FAIRLAW FIRM
                                                         Counsel for Plaintiff
                                                         7300 N. Kendall Drive
                                                         Suite 450
                                                         Miami, FL 33156
                                                         Tel: 305.230.4884
                                                         Fax: 305.230.4844

                                                         s/Brian H. Pollock, Esq.
                                                         Brian H. Pollock, Esq.
                                                         Fla. Bar No. 174742
                                                         brian@fairlawattorney.com




                                                     

                      7300 N. Kendall Drive, Suite 4450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
FilingCase 1:20-cv-22723-MGC
       # 108184811             Document
                    E-Filed 06/01/2020   1-2 Entered
                                       11:29:03 AM on FLSD Docket 07/01/2020 Page 13 of 14

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.           CASE STYLE
                                         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                          IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                                          Case No.: _________________
                                                                          Judge: ____________________
  Rogelio Rivero Aleman
   Plaintiff
                   vs.
  A & J GENERAL CONTRACTORS CORP., MIGUEL A. GUERRERO Sr, MIGUEL A. GUERRERO Jr
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $32,000

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                       Malpractice – other professional
                Condominium                                                     Other
                Contracts and indebtedness                                            Antitrust/Trade Regulation
                Eminent domain                                                        Business Transaction
                Auto negligence                                                       Circuit Civil - Not Applicable
                Negligence – other                                                    Constitutional challenge-statute or ordinance
                     Business governance                                              Constitutional challenge-proposed amendment
                     Business torts                                                   Corporate Trusts
                     Environmental/Toxic tort                                         Discrimination-employment or other
                     Third party indemnification                                      Insurance claims
                     Construction defect                                              Intellectual property
                     Mass tort                                                        Libel/Slander
                     Negligent security                                               Shareholder derivative action
                     Nursing home negligence                                          Securities litigation
                     Premises liability – commercial                                  Trade secrets
                     Premises liability – residential                                 Trust litigation
                Products liability
                Real Property/Mortgage foreclosure                              County Civil
                     Commercial foreclosure                                          Small Claims up to $8,000
                     Homestead residential foreclosure                               Civil
                     Non-homestead residential foreclosure                           Replevins
                     Other real property actions                                     Evictions
                Professional malpractice                                             Other civil (non-monetary)
                     Malpractice – business
                     Malpractice – medical
  Case 1:20-cv-22723-MGC Document 1-2 Entered on FLSD Docket 07/01/2020 Page 14 of 14


                                                   COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes  No 


    IV.        REMEDIES SOUGHT (check all that apply):
                Monetary;
                Non-monetary declaratory or injunctive relief;
                Punitive

    V.         NUMBER OF CAUSES OF ACTION:
                 (Specify)


               3

    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                 Yes
                 No

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                No
                Yes – If “yes” list all related cases by name, case number and court:

                       1:19-CV-24956

    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                 Yes
                 No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:      s/ Brian H Pollock
          Attorney or party
FL Bar No.: 174742
          (Bar number, if attorney)
                Brian H Pollock
               (Type or print name)
     Date:      06/01/2020
